1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, DENYING PLAINTIFF’S
                                                     )   MOTION FOR PRELIMINARY INJUNCTION,
14                                                   )   AND DENYING PLAINTIFF’S MOTION FOR
     STRONACH, et al.,
                                                     )   RECONSIDERATION
15                  Defendants.                      )
                                                     )   [ECF Nos. 133, 134, 135]
16                                                   )

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On May 16, 2019, the Magistrate Judge issued Findings and Recommendations recommending

20   that Plaintiff’s motion for a preliminary injunction be denied. The Findings and Recommendation was

21   served on Plaintiff and contained notice that objections were to be filed within fourteen days.

22          On May 22, 2019, Plaintiff filed a motion for reconsideration of the May 16, 2019, Findings

23   and Recommendations.

24          On June 5, 2019, Plaintiff filed objections to the Findings and Recommendation.

25          In his motion for reconsideration, Plaintiff argues that the Magistrate Judge erred by issuing

26   the Findings and Recommendations without a response by Defendants pursuant to Local Rule 230(l).
27   Local Rule 230(l) provides, in pertinent part, that an opposition to the granting of a motion shall be

28   served and filed by the responding party not more than twenty-one (21) days after the date of service

                                                         1
1    of the motion. If the responding party has no opposition, then he shall serve and file a statement to

2    that effect. Local Rule 230(l). Here, Plaintiff has failed to demonstrate any prejudice as a result of the

3    failure to await an opposition or statement of non-opposition by Defendants. Nor has Plaintiff

4    presented any viable argument that an opposition or statement of non-opposition would have changed

5    the analysis set forth in the May 16, 2019 Findings and Recommendations. Rather, the Magistrate

6    Judge recommended that Plaintiff’s motion for preliminary injunction failed as a matter of law.

7    Accordingly, Plaintiff’s motion for reconsideration will be denied.

8           In recommending the denial of Plaintiff’s motion for preliminary injunction, the Magistrate

9    Judge determined that the Court lacked jurisdiction over Shu Sherman who is not a Defendant in this

10   action. In his objections, Plaintiff contends that Stu Sherman is a Defendant in this action because he

11   is the successor of former Warden Ken Clark. Although Plaintiff may have named Ken Clark in the

12   original and amended complaints, this action is not proceeding against Ken Clark as he was dismissed

13   from the action on March 21, 2014, when the Court ordered that this action proceed against

14   Defendants Stronach, Gonzales, LeMay, Beltran, Fisher, Snell and Tann. Thus, Ken Clark has never

15   been served with process or made an appearance in this action.

16          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

17   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the

18   Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

19          Based on the foregoing, it is HEREBY ORDERED that:

20   1.     The Findings and Recommendation filed on May 16, 2019 (Doc. No. 134) is adopted in full;

21   2.     Plaintiff’s motion for a preliminary injunction (Doc. No. 133) is denied; and

22   3.     Plaintiff’s motion for reconsideration (Doc. No. 135) is denied.

23
24   IT IS SO ORDERED.

25   Dated: July 11, 2019
                                                  SENIOR DISTRICT JUDGE
26
27
28

                                                         2
